Citation Nr: 1602040	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-06 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include spondylosis without myelopathy. 

2.  Entitlement to service connection for a thoracolumbar disability to include degenerative changes of the thoracolumbar spine. 

3.  Entitlement to service connection for a bilateral hip disability as secondary to cervical spine and thoracolumbar disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues have been recharacterized on the front page of this decision as indicated.


FINDINGS OF FACT

1.  Cervical spine disability characterized as spondylosis and degenerative changes are attributable to service.   

2.  Thoracolumbar disability characterized as spondylolisthesis at the L5-S1 junction and degenerative changes of the thoracolumbar spine are attributable to service.   


3.  Bilateral hip disability characterized as hip replacement is etiologically related to cervical and thoracolumbar disabilities.  


CONCLUSIONS OF LAW

1.  Cervical spine disability characterized as spondylosis and degenerative changes was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Thoracolumbar disability characterized as spondylolisthesis at the L5-S1 junction and degenerative changes of the thoracolumbar spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  Bilateral hip disability characterized as hip replacement is secondary to service-connected cervical and thoracolumbar spine disabilities.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran testified that while a pilot during service, he was involved in a crash landing.  He stated that he injured his neck and thoracolumbar spine which in turn resulted in a bilateral hip disabilities.  While the service treatment records (STRs) document the plane crash and show that the Veteran had abrasions to the left side of the neck, the records indicated that the Veteran did not complain of pain and there were no other injuries.  The subsequent inservice evaluations did not reveal residuals.  However, he currently has cervical, thoracolumbar, and hip disabilities.  He clarified during the hearing that his bilateral hip disability developed secondary to his spine disabilities.

The Veteran reported that he is a chiropractor and has been treated by fellow chiropractors over the years.  He submitted a statement from Dr. M. dated in May 2011.  Dr. M. indicated that he Veteran had a long standing history of problems with his spine.  He was involved in a plane crash during service.  The engine and electrical failure resulted in the plane crashing and it came down very hard on the field.  Dr. M. related that the Veteran had continued to notice progressive loss of range of motion to his thoracic and cervical spine specifically, and denied any other major trauma to his back during his life.  X-rays revealed significant degenerative changes about the cervical and thoracic spine with some spondylolisthesis at the L5-S1 junction as well.  Multiple levels of the thoracic spine demonstrate significant anterior and lateral ankylosis.  The diagnosis was diffuse and severe ankylosing degenerative changes of the cervical, thoracic, and lumbar spine.  The examiner opined that the disabilities were likely caused by the Veteran's major trauma back in 1976 in the plane crash.  Dr. M. stated that this type of trauma the Veteran sustained during the accident would account for the diffuse nature of his significant changes.  It would be quite normal to not have a lot of symptoms at the time of the initial injury, but would develop symptoms that would continue to progress over time.  Dr. M. indicated that the Veteran had also undergone bilateral total hip replacement and that this disability could be secondary to his loss of range of motion in the spine as well as the spinal autofusion because fusion of a joint causes the joint proximal and distal to that fusion to assume more of the stress and range of motion. 

In February 2012, the Veteran was afforded a VA examination and a medical opinion was provided.  The examiner diagnosed the Veteran as having cervical spondylosis without myelopathy, degenerative changes of the thoracolumbar spine, and total hip replacement, 1994 on the left and 2004 on the right.  

With regard to the cervical and thoracolumbar spine, the examiner noted that the STRs documented that the Veteran had an abrasion of the left neck due to his emergency aircraft landing.  The examiner noted that the Veteran complained of no pain or other symptoms at the time of the injury.  Thereafter, the Veteran was not treated later on active duty for a neck or thoracolumbar condition.  All of his flight physicals showed normal results.  The examiner stated that there was no evidence of a chronic cervical or thoracolumbar spine condition or injury on active duty.  Therefore, the examiner concluded that the Veteran's current neck and thoracolumbar conditions were less likely than not (less than 50 percent probability) incurred in or caused by the crash incurred during service.  The examiner also indicated that the Veteran was not treated for hip injury during service and it was less likely than not that a bilateral hip condition was incurred in or caused/aggravated as a result of the crash incurred during service.  With regard to secondary service connection, the examiner stated that current medical literature does not support an etiological connection between degenerative thoracolumbar conditions and degenerative changes of the hips. 

The Veteran testified that the VA opinion was provided by a nurse practitioner with less medical experience than his own.  He essentially indicated that the private opinion as well as his own opinion were more probative than the nurse practitioner's opinion which he felt was inadequate.  The examiner explained that the Veteran originally suffered a soft tissue injury.  He explained that people have bony prominences which are covered by muscles and ligaments.  If the muscle is abnormally pulling on that attachment, that causes a spur.  He indicated that his spine was full of spurs.  The muscles that support the spine are and have been in imbalance.  In areas where a person guards, the body will start proliferating osseous particles, calcium, and then fusion can happen.  The Veteran stated that he had great motion to his left, but not on the right side.  After a chiropractic adjustment, his spine would work better, but that was not happening any longer due to the osseous impingement on the normal articulation.  So in sum, after the accident, the Veteran had this issue with the soft tissue, which then resulted in the osseous changes and spurs.  Due to the spine moving and abnormal motion, the hip disability is a sequelae of that action.  

The Veteran related that many years passed before he filed a claim.  He testified that he had a prostate problem to take care of and he also had health insurance issues.  In addition, the spine disabilities, and eventually the bilateral hip disability, progressed over time and were not problematic when the Veteran initially left service and in the years after.  

In sum, the STRs documented the occurrence of the plane crash and that the Veteran had mild abrasions in the neck area only.  There is no further documentation of any injuries during service.  Post-service, the record shows that the Veteran has cervical, thoracolumbar, and hip disabilities.  His private provider indicated that the spine disabilities are the result of the inservice plane injury.  Dr. M. addressed the absence of inservice medical findings and explained why the current diagnoses are compatible with the claimed inservice injuries to the spine.  Dr. M. also explained how loss of range of motion in the spine as well as the spinal autofusion can cause the hip disability.  The Veteran himself, as a medical professional, provided further explanation regarding how his spine injuries originated with the inservice plane crash and how his bilateral hip condition resulted from the spine injuries.  In contrast, the VA examiner opined that the Veteran did not injure his spine/hips during service.  The lack of the documentation of any injury was the primary basis for the reasoning.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were all aware of the Veteran's history and provided bases for their opinions.  As such, the opinions of Dr. M., the Veteran, and the VA examiner are all probative.  The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether cervical and thoracolumbar spine disabilities are attributable to service and as to whether those disabilities in turn resulted in bilateral hip disability.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a cervical spine disability characterized as spondylosis and degenerative changes; thoracolumbar disability characterized as spondylolisthesis at the L5-S1 junction and degenerative changes; and bilateral hip disability characterized as hip replacement is warranted.


ORDER

Service connection for cervical spine disability characterized as spondylosis and degenerative changes is granted.

Service connection for thoracolumbar disability characterized as spondylolisthesis at the L5-S1 junction and degenerative changes of the thoracolumbar is granted.

Secondary service connection for bilateral hip disability characterized as hip replacement is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


